ORDER
Following this Court’s opinion in Barnes v. Bosley, 745 F.2d 501 (8th Cir.1984), attorneys for plaintiffs-appellees sought and were awarded attorneys’ fees of $10,050. Appellees’ attorneys return to this Court seeking fees and costs for successfully resisting appellants’ petition for certiorari. After careful review of the materials submitted in support of and in opposition to this motion, we award fees and costs of $4,250.25.
We have previously approved an hourly rate of $75.00 in this case, on which appel-lees’ attorneys base their request for fees. Careful consideration of submitted materials, however, suggests that successful re*491sistance to the certiorari petition might have been accomplished in approximately fifty hours. We do, however, award the total bill of costs claimed. Therefore, to reflect the efforts expended in opposing the certiorari petition in this case, we award appellees costs and fees totaling $4,250.25. See Furtado v. Bishop, 635 F.2d 915, 924 (1st Cir.1980).